Exhibit 10.19

 

FACTORY CARD & PARTY OUTLET CORP.

2003 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

Factory Card & Party Outlet Corp., a Delaware corporation (the “Company”),
hereby grants to                          (the “Grantee”), an employee of
Factory Card Outlet of America, Ltd., an award of Restricted Shares (the
“Shares”) for the number of Shares and on the terms and conditions set forth
below.

 

This grant of Restricted Shares is subject to the terms and conditions set forth
in this Restricted Share Award Agreement, in the attached Exhibit A, and in the
Factory Card & Party Outlet Corp. 2003 Equity Incentive Plan, as amended from
time to time before or after the date of this Award (the “Plan”), all of which
are an integral part of and are hereby incorporated into this Restricted Share
Award Agreement. You may obtain a copy of the Plan from the Company upon
request. Capitalized terms used but not defined in this Agreement have the
meaning specified in the Plan.

 

Number of Restricted Shares Granted:           Date of Grant:          

 

Period of Restriction: The Period of Restriction (as defined in the Plan) will
begin on the date of grant and will lapse in installments on the Vesting Dates
and for the number of Shares as follows; provided that you are an employee of
the Company or its Affiliates on the vesting date.

 

Vesting Date    

--------------------------------------------------------------------------------

   Number of
Shares Becoming
Vested


--------------------------------------------------------------------------------

   Percentage of
Shares Becoming
Vested


--------------------------------------------------------------------------------

  Cumulative
Number of
Shares Vested


--------------------------------------------------------------------------------

   Cumulative
Percentage of
Shares Vested


--------------------------------------------------------------------------------

Before June 8, 2005

   0    0%   _______    ______

June 8, 2006

   ______    33-1/3%   _______    33-1/3%

June 8, 2007

   ______    33-1/3%   _______    66-2/3%

June 8, 2008

   ______    33-1/3%   _______    100%

 

If you have a Termination of Employment from the Company or its Affiliates
before June 8, 2008, all Restricted Shares that have not become vested prior to
the Termination of Employment shall be forfeited, except as provided in
paragraph 2(b)of Exhibit A.

 

Factory Card & Party Outlet Corp.

By:         [          [title]          ]



--------------------------------------------------------------------------------

EXHIBIT A

to

RESTRICTED SHARE AWARD AGREEMENT

 

1. Form of Award. This is an award (“Award”) of Restricted Shares, which will
become vested (or forfeited) upon satisfaction of (or failure to satisfy) the
conditions for vesting described in paragraph 2 below.

 

2 Conditions for Vesting.

 

(a) The Period of Restrictions on Restricted Shares will lapse and the Shares
will become vested and nonforfeitable installments on each Vesting Date
stipulated on the first page of this Award for the number of Shares specified
for that date, provided that you are an employee of the Company or its
Affiliates on such Vesting Date. Except as provided in subparagraph (b) below,
if you have a Termination of Employment before the Vesting Date, all Restricted
Shares subject to this Award that are not then vested shall be forfeited as of
the date of Termination of Employment.

 

(b) Notwithstanding subparagraph (a) above, if you have a Termination of
Employment before a Vesting Date as a result of death, Disability, Retirement
(as “Disability” and “Retirement” are defined in the Plan) or termination by the
Company without cause, you shall become vested in a percentage of the Restricted
Shares that would otherwise become vested on each Vesting Date following
Termination of Employment (the “Scheduled Vesting Dates”) equal to (A) the
number of days in the period beginning June 8, 2005 and ending June 8, 2008
during which you were an employee of the Company or any of its Affiliates,
divided by (B) 1096. For purposes of this paragraph “cause” means willful
misconduct or gross negligence, as it may be determined at the sole discretion
of the Committee. Any Restricted Shares that become vested on Termination of
Employment by reason of this subparagraph (b) shall continue to be subject to
the transfer restrictions of paragraph (5) until the applicable Scheduled
Vesting Date.

 

3. Issuance of Shares. Upon grant of the Restricted Shares, the Company shall
issue the Restricted Shares in your name, but the certificates for such
Restricted Shares (a) shall be held (together with a stock power executed in
blank by you) in escrow by the Secretary of the Company until the Vesting Date
on which such Restricted Shares become nonforfeitable, and (b) shall bear an
appropriate legend restricting the transfer of such Restricted Shares. On or as
soon as practicable after the Vesting Date the certificates for the Restricted
Shares which have not been forfeited shall be delivered to you (or if you have
died, to your Beneficiary) without such restrictive legend.

 

4. Dividends. If during the Period of Restriction for an Restricted Shares:

 

(a) cash dividends are paid on Shares, the Company will pay such dividends to
you; and

 

(b) dividends in Shares are paid on Shares, you shall be credited with
additional Restricted Shares in respect of such additional Shares, which shall
be subject to the same restrictions and terms and conditions of the Plan and
this Agreement as the Restricted Shares with respect to which they were
credited.

 

5. Voting of Shares. You may vote the Restricted Shares during the Period of
Restriction and before the Payment Date.

 

6. Taxes. The Company is not required to deliver Shares pursuant to this Award
unless you first pay to the Company the minimum amount that the Company is
required to withhold for federal, state,



--------------------------------------------------------------------------------

local or foreign income, FICA or other taxes relating to vesting a delivery of
such Shares. You may satisfy this obligation by any one or a combination of the
following means:

 

(i) delivering cash, negotiable personal check or electronic funds transfer in
an amount that is equal to the amount to be withheld;

 

(ii) delivering Mature Shares having a Fair Market Value on the Vesting Date
that is equal to the amount to be withheld;

 

(iii) requesting the Company to withhold from those Shares that would otherwise
be vested and delivered pursuant to this Award a number of Shares having a Fair
Market Value on the Vesting Date that is equal to the amount to be withheld.

 

5. Restrictions. During the Period of Restriction prior to the applicable
Vesting Date the Restricted Shares shall not be transferable except by will or
the laws of descent and distribution, and may not be assigned, negotiated, or
pledged in any way (whether by operation of law or otherwise), and shall not be
subject to execution, attachment or similar process; and shall be forfeited upon
any Termination of Employment except as provided in Paragraph 3(b) below.
Notwithstanding the foregoing by written instrument signed and dated by you and
delivered to the Secretary of the Company during your lifetime, which you may
change without the consent of any beneficiary by delivery of superseding
instrument in like manner, you may designate a beneficiary to receive any Shares
deliverable pursuant to this Award after your death. The Shares issued in
respect of Restricted Shares granted under this Agreement shall be freely
transferable by you (subject to generally applicable restrictions of the
securities laws) from and after the applicable Vesting Date.

 

6. Change of Control. In the event of a Change of Control (as defined in the
Plan) the Restricted Shares shall become fully vested and nonforfeitable and
shall be delivered as of or as soon as practicable after the Change of Control;
subject to your further rights under any Employment Agreement between you and
the Company in the event of a “Change in Control” as defined in such Employment
Agreement.

 

7. Amendments. The Committee may by written instrument amend this Award
Agreement prospectively or retroactively in any manner; but no such amendment
may adversely affect your rights without your written consent unless such
amendment is required or permitted by Section 15.2 of the Plan or required to
comply with securities, tax or other laws. The Committee retains with respect to
this Award all of the rights, powers and authorities described in the Plan,
whether or not set forth in this Award Agreement, unless expressly provided to
the contrary in this Award Agreement.

 

8. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to you shall be addressed to you at the address listed in the
Company’s records. By a notice given pursuant to this Section, either party may
designate a different address for notices. Any notice shall have been deemed
given when actually delivered.

 

9. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

 

10. Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware other than its laws respecting choice of law.

 

A - 2



--------------------------------------------------------------------------------

11. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A - 3